DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.
Claims 1, 3-11, and 13-22 are pending.
This Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (US 20130212659) in view of Arunachalam et al. (US 20150271666).
As per claims 1, 11, and 20, Maher et al. discloses a medium, vehicle and method comprising: 

retrieving, by the in-vehicle processor, an enforcement policy associated with the determined the vehicle, the retrieved enforcement policy defining one or more personally identifiable information (PII) objects to be filtered from vehicle data collected at the vehicle (see paragraphs [0153]-[0154] where ECU within the vehicle enforces the privacy management policies which control the PII that is available to the requesting systems); 
filtering, by the in-vehicle processor to produce filtered vehicle data, the vehicle data to mask a PII object contained within the vehicle data, the PII object that is masked being a PII object objects defined in the retrieved enforcement policy; and sending, from the vehicle, the filtered vehicle data to a device external of the vehicle (see paragraph [0154] where the PII is redacted/anonymized, i.e. filtered, according to the policies to generate policy-enforced information which is sent from the ECU to the requesting entity; where paragraph [0153] and, for example, Fig. 8 which describes the distributed information as external to the vehicle).
While the policies of the Maher et al. system generally relate to location information there lacks an explicit teaching of retrieving, by the in-vehicle processor, an enforcement policy associated with the determined location of the vehicle, wherein different enforcement policies defining PII objects to be filtered correspond to different vehicle locations, and each enforcement policy of the different enforcement policies defines a corresponding geographic region to which the enforcement policy is applicable.
However, Arunachalam et al. teaches a system where a device that is mobile (see paragraph [0014]) determines location information that is used for retrieving an enforcement policy associated with the determined location of the device, wherein different enforcement policies defining PII objects to be filtered correspond to different vehicle locations, and each enforcement policy of the different 
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to select and use the policies of Maher et al. based on the current location of the vehicle.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to conform to different country’s laws.
As per claims 4 and 13, the modified Maher et al. and Arunachalam et al. system discloses determining a change in location of the vehicle in relation to the determined location associated with the retrieved enforcement policy; retrieving a second enforcement policy corresponding to the changed location of the vehicle; and processing further vehicle data to filter a PII object in the further vehicle data based upon the second enforcement policy (see Arunachalam et al. paragraphs [0026], [0034], and [0045] where a new policy is retrieved based on determining a change in location).
As per claims 6 and 14, the modified Maher et al. and Arunachalam et al. system discloses the vehicle data comprises one or more of images, video, telemetry, occupant information, and position data of the vehicle (see Maher et al. paragraphs [0133] and [0154]).
As per claims 7 and 16, the modified Maher et al. and Arunachalam et al. system discloses the filtering comprises one of: including the masked PII object in the vehicle data, or producing a separate file containing the masked PII object (see Maher et al. paragraph [0154] the redacted data).
As per claims 8-10 and 17-19, the modified Maher et al. and Arunachalam et al. system discloses retrieving the enforcement policy comprises downloading, based on the determined location, the enforcement policy from an external source over a communication network, the different enforcement policies correspond to different government organizations at different geographic regions and the retrieved enforcement policy identifies a geographic region to which the retrieved enforcement policy is .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Maher et al. and Arunachalam et al. system as applied to claim 1 above, and further in view of Caceres et al. (US 20200366653).
As per claim 3, the modified Maher et al. and Arunachalam et al. system generally discloses the encryption of the data associated with the retrieved enforcement policy (see Maher et al. paragraph [0131] and Arunachalam et al. paragraph [0045]), but fails to explicitly disclose the use of a public key to encrypt a symmetric key used to encrypt the data.
However, Caceres et al. teaches the use of a symmetric key to encrypt data and a public key to encrypt the symmetric key (see paragraphs [0024], [0034], and [0038]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the key exchange and encryption of Caceres et al. in the modified Maher et al. and Arunachalam et al. system.
Motivation to do so would have been to ensure only the intended recipient can retrieve the symmetric key and therefore decrypt the encrypted data (see Caceres paragraph [0024]).
Claims 5, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Maher et al. and Arunachalam et al. system as applied to claims 1, 4, 11, and 13 above, and further in view of Gurin (US 20200314587).
As per claims 5, 15, 21, and 22, the modified Maher et al. and Arunachalam et al. system discloses the use of encryption and the use of different policies for protecting PII, but fails to explicitly disclose the use of an encryption key corresponding to each of the different policies.
However, Gurin teaches a privacy protection system that uses different keys, corresponding to different policies which are defined over different geographic locations, to encrypt the data to be privacy protected (see paragraphs [0045]-[0046], [0073], and [0086]-[0087]).
At a time before the effective filing date of the invention, it would have bene obvious to one of ordinary skill in the art to encrypt the filtered data of the modified Maher et al. and Arunachalam et al. system based on the location of the device.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to enhance the security of the system by encrypting the PII data.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the references put forth on the PTO-892 form are directed to protecting the privacy of PII.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419